Reasons for Allowance
The novel feature of the invention is the requirement for two separate cryopreservation steps separated by an intermediate sorting of thawed sperm for either an X-chromosome bearing sperm cell population or a Y-chromosome bearing sperm cell population as required by the independent claim. The examiner notes applicant’s arguments filed 7/16/2021 that it was well-known in the art that freezing sperm is deleterious to sperm health a reduction in the velocity of motile sperm. Citing to the previously submitted Donnelly et al., (2001, Fertility and Sterility 76, page 892) reference. The examiner further notes that the result of increased blastocyst development rate achieved by applicant in Example Embodiment 4 of the Specification are surprising and unexpected, since the improved blastocyst development rate was achieved using sperm subjected to two freeze-thaw cycles, instead of one or no freeze-thaw cycles. Citing to the previously submitted 9/28/2016 Vishwanath Declaration, paragraphs 8-9. The Examiner also relies on the reasoning set forth by the Board in related application 11/668,148 on 7/13/2021 and cited by applicant in the remarks, for allowance.
All the rejections are therefore withdrawn. Claims 54-62, 64-67 and 69-72, renumbered to claims 1-17, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653